Citation Nr: 1819749	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for arthritis of the upper extremities, to include as secondary to the service-connected left shoulder gunshot wound (GSW) residuals.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected left shoulder GSW residuals.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  He was awarded the Purple Heart and served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In April 2016, the Board remanded the above claims for further development.  The Board also remanded two claims (service connection for neuropathy of the legs and a higher rating for erectile dysfunction) for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in August 2017, but the Veteran did not perfect an appeal of these claims.  Thus, these issues are not currently on appeal and will not be addressed by the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder arthritis is not attributable to service, was not caused or aggravated by his service-connected left shoulder GSW residuals, and arthritis of the shoulders was not manifest within one year of separation from service.

2.  The Veteran's cervical spine arthritis is not attributable to service, was not caused or aggravated by his service-connected left shoulder GSW residuals, and arthritis of the cervical spine was not manifest within one year of separation from service.

3.  There is no probative evidence of current obstructive sleep apnea or any sleep disorder; compensation for sleep difficulties has already been awarded as a manifestation of the Veteran's service-connected disabilities.

4.  The Veteran's hypertension is not attributable to service, was not caused or aggravated by any service-connected disability, and the disorder was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral shoulder arthritis have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for a sleep disorder have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although the Veteran had Vietnam service during the Vietnam Era, none of the disabilities on appeal are ones that are presumed to be associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide agent exposure is not applicable to the claims.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

	Arthritis of the Upper Extremities & Cervical Spine Disorder

The Veteran has current degenerative arthritis of the bilateral shoulders and cervical spine, documented on VA examinations in January 2017.

On both a March 1965 pre-induction examination, as well as his March 1967 service entrance examination, abnormalities involving the shoulders or cervical spine were not noted, and the Veteran raised no pertinent complaints in the accompanying Reports of Medical History.  Service treatment records (STRs) do not document any complaints, diagnoses, or treatment pertaining to arthritis of the shoulders or cervical spine.  In February 1968, he suffered a gunshot wound involving the left humerus, left chest, and right forearm.  He is service-connected for these disabilities; the left shoulder disability involves a muscle injury and the other disabilities have been rated as scars to the left chest wall and right forearm.  However, degenerative changes of the shoulders were not documented in the STRs, and the cervical spine was not involved in the gunshot wound.  On separation examination in January 1969, other than scars, no abnormalities of the upper extremities were found.  No abnormalities of the spine or neck were found.  The Veteran did not report pertinent complaints on the accompanying Report of Medical History.

There were no records showing complaints or treatment for arthritis of the shoulders or cervical spine within one year of discharge from service, including on VA examination in June 1969.  X-rays performed for that examination specifically indicated there was no arthritis involving the left shoulder.  Rather, the record demonstrates that arthritis of the cervical spine was first shown in approximately 1995, and arthritis of the shoulders was first shown in approximately 2005.

On VA examination in March 2012, the examiner opined that the Veteran's arthritis of the shoulders was less likely than not caused by or a residual of the GSW in service.  A review of the STRs showed no shoulder joint involvement.  The records indicated a soft tissue injury and a proximal, non-displaced humerus fracture without artery or nerve involvement, healed on admission.  On his January 1969 separation examination, he had full shoulder function.  Multiple x-rays of the shoulder post-service were negative for arthritis until 2005, 36 years after service discharge, when mild degenerative joint disease was found.  The examiner commented that the arthritis must have been really mild, because subsequent x-rays in 2006 and 2008 were read as normal.  Definite arthritic changes were shown in 2009, and a bone scan in 2011 showed arthritic changes in both shoulders, consistent with the aging process.  The examiner noted residual shoulder pain from the already-service connected GSW residuals and stated it was unlikely that the degenerative changes alone were responsible for the pain.  She concluded there was no objective evidence that the GSW 35 years prior to the onset of arthritis caused the bilateral shoulder joint degenerative changes. 

In June 2015, the Veteran testified before the undersigned and reported that his current arthritis of the arms and neck were related to the strenuous lifestyle of the military.

In April 2016, the Board remanded the claims for a VA medical opinion more adequately addressing secondary service connection for the claims.

In January 2017, the requested VA examination was conducted.  With regard to the arms, the examiner opined that the bilateral shoulder arthritis was less likely than not incurred in or caused by service.  The in-service GSW did not involve the shoulder joint, but rather, involved a soft tissue injury with fracture, without artery or nerve involvement that was healed on admission.  There was full shoulder function on discharge.  X-rays in 1996, 1997, 2002, and 2003 were silent for arthritis; it was not documented until 2005.  The examiner stated that the Veteran has similar findings in each shoulder, which was consistent with the aging process.  She opined there was no objective evidence that the GSW injury, 35 years prior to the diagnosis, could have caused the bilateral degenerative changes, particularly in light of other factors in the intervening years, including natural aging, occupational stress, and daily activity stress.  She further opined that there was no basis for direct service connection due to herbicide agent exposure; osteoarthritis was not shown in service or in close proximity to service.

On the matter of secondary service connection, the examiner opined that the bilateral shoulder arthritis was less likely than not caused or aggravated by the service-connected disabilities.  The record did not indicate permanent aggravation of shoulder arthritis from any condition, and there is no epidemiological evidence of such a causal relationship.

With regard to the cervical spine, the examiner opined it was less likely than not that the cervical spine arthritis was incurred in, caused, or aggravated by service.  There was no neck trauma during service severe enough to cause the current neck condition; indeed, there were no neck problems during service at all or within one year of separation.  Neck problems were not documented until more than 20 years past service discharge.  Neck problems documented 20 years later cannot be reasonably connected to service, particularly in light of other factors in the intervening years, including natural aging, occupational stress, and daily activity stress.  She further opined that there was no basis for direct service connection due to herbicide agent exposure; osteoarthritis was not shown in service or in close proximity to service.

On the matter of secondary service connection, the examiner opined that the cervical spine arthritis was less likely than not caused or aggravated by the service-connected disabilities.  The record did not indicate permanent aggravation of neck arthritis from any condition, and there is no epidemiological evidence of such a causal relationship.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  The probative evidence does not show that the Veteran's bilateral shoulder arthritis or cervical spine arthritis are related to his active military service.  The disorders were not found in service or within one year of separation from service; rather, the evidence reflects that the disorders were not shown until many years after service discharge.  Moreover, there were no reports of any shoulder or neck disability at discharge and shoulder and cervical spine arthritis were not found upon his service discharge examination.  

The fact that he sought treatment for other conditions after service, but not arthritis of the bilateral shoulders or cervical spine, weighs against the credibility of any statements that the disorders persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The January 2017 VA examiner addressed the contentions of direct service connection, but opined that the Veteran's disorders were not related to military service, including to herbicide agent exposure.  The VA examiner further addressed the matter of secondary service connection, but opined that the disorders were not caused or aggravated by any service-connected disability.  Other etiologies, primarily the aging process, were identified.  The examiner based her conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  She reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as degenerative arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  The etiology of the Veteran's current bilateral shoulder and cervical spine arthritis is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no relevant symptoms for years after service, and shows a denial of such symptoms at service separation.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.

	Sleep Disorder

On both a March 1965 pre-induction examination, as well as his March 1967 service entrance examination, no abnormalities involving a sleep disorder were noted, and the Veteran raised no pertinent complaints in the accompanying Reports of Medical History.  The remaining service treatment records (STRs) lack any documentation pertaining to sleep problems or a sleep disorder.  On his January 1969 separation examination, no abnormalities of the respiratory or pulmonary systems were found, and there was no documentation of a sleep disorder.  The Veteran did not voice pertinent complaints on the accompanying Report of Medical History.

At the June 2015 hearing, the Veteran testified that he has not been diagnosed with any sleep disorder.  He reported having nightmares associated with his service-connected psychiatric disability, and also reported sleep disturbances related to having to use the bathroom during the night

In April 2016, the Board remanded the claim to determine whether the Veteran has sleep condition secondary to his service connected psychiatric disorder, or the service-connected prostate cancer residuals.  

On VA examination in January 2017, the examiner found no signs or symptoms of a sleep disorder, pulmonary condition, or respiratory condition.  The Veteran reported he had not been diagnosed with sleep apnea, and had never had a sleep study.  He stated he was not seeking service connection for sleep apnea, and that his sleep problems included trouble sleeping and having nightmares.  The examiner concluded there was no diagnosis of or treatment for sleep apnea, noted that the Veteran denied pertinent symptoms, and stated that an opinion was not indicated.

VA treatment records document such symptoms as "sleep problems from recurrent nightmares and tension from pain," (September 2011), and a "nightmare disorder" (February 2009).   The medical record as a whole, which includes a large volume VA treatment records, lacks documentation of sleep apnea or any current sleep disability.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder. There is no probative evidence contrary to the VA examiner's opinion, and the Board finds the report fully adequate for the purposes of adjudication.  Where the probative evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of probative evidence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.

The Board has considered that the Veteran's sleep problems have been associated with his psychiatric disability, prostate disability, and pain.  Regulations provide that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  

Here, sleep impairment is specifically contemplated by the General Rating Formula for Mental Disorders, under which his service-connected psychiatric disability is rated.  38 C.F.R. § 4.130.  Similarly, nighttime voiding is contemplated by the ratings of the genitourinary system, under which his service-connected prostate disability is rated.  38 C.F.R. § 4.115a.  Further, pain, whether at day or night, is contemplated by the ratings pertaining to muscle disabilities, under which his service-connected left shoulder disability is rated.  38 C.F.R. §§ 4.56, 4.73.  As such, secondary service connection for sleep impairment as a disability in its own right cannot be awarded.  

The Board has considered the Veteran's own assertions that he has a sleep disorder related to his service-connected disabilities.  The Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions. The examiner, in providing the requested medical opinion, used her expertise in reviewing the facts of this case and determined that no current disorder manifested by sleep impairment was present.  The Board thus finds the opinions of the VA examiner to be more probative.  The medical evidence outweighs the lay evidence. Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  The most probative evidence establishes that the appellant does not have a current sleep disability. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

	Hypertension

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran has current hypertension, documented on VA examination in January 2017.

Service treatment records (STRs) show that on a March 1965 pre-induction examination, the Veteran's blood pressure was 136 systolic and 86 diastolic.  On his March 1967 entrance examination, his blood pressure was 134 systolic and 78 diastolic.  He did not report pertinent complaints on the accompanying Reports of Medical History.  The STRs generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses pertaining to hypertension.  On his January 1969 separation examination, blood pressure was 130 systolic and 82 diastolic, and hypertension was not documented.

There were no records showing complaints or treatment for hypertension within one year of discharge from service, including on VA examination in June 1969.  At the time of the 1969 examination, the Veteran's blood pressure was 108 systolic and 74 diastolic.  Rather, the record indicates that hypertension was first shown in approximately 2015.

At the June 2015 hearing, the Veteran reported having high blood pressure.  He testified the condition started 2-3 years prior.  He reported that he felt his condition was related to the pain caused by his service-connected disabilities.

In April 2016, the Board remanded the claim for a VA medical opinion.

In January 2017, the requested VA examination was conducted.  The examiner opined that the hypertension was less likely than not incurred in or caused by service as the condition was not present in service or within one year of separation.  She further opined that there was no basis for direct service connection due to herbicide agent exposure given that hypertension, or any associated medical condition, was not diagnosed anywhere in the service records or in any close proximity to service.

On the matter of secondary service connection, the examiner opined that the hypertension was less likely than not caused or aggravated by the service-connected disabilities.  The record did not indicate permanent aggravation of hypertension from any condition, and there is no epidemiological evidence of such a causal relationship.  She discussed various medical articles indicating that neither a cause-and-effect relationship, nor a relationship based on aggravation, between hypertension and psychiatric disease has been established in the literature.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's hypertension is related to his active military service.  The disorder was not found in service or within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  Moreover, there were no reports of hypertension at discharge and the condition was not found upon his service discharge examination.  

The fact that he sought treatment for other conditions after service, but not hypertension, weighs against the credibility of any statements that the disorder persisted since discharge.  See AZ, 731 F.3d at 1303.

The medical opinion evidence is also persuasive.  The January 2017 VA examiner addressed the contentions of direct service connection, but opined that the Veteran's hypertension was not related to military service, including to herbicide agent exposure.  The VA examiner further addressed the matter of secondary service connection, but opined that the disorder was not caused or aggravated by any service-connected disability.  The examiner based her conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  She reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as hypertension.  See Kahana, 24 Vet. App. at 437; King, 700 F.3d at 1345; Clyburn, 12 Vet. App. at 301; Savage, 10 Vet. App. at 496-97. 

Hypertension is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  The etiology of the Veteran's current hypertension is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no relevant symptoms for years after service, and shows denial of such symptoms at service separation.
The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.


ORDER

Service connection for arthritis of the upper extremities is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for hypertension is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


